UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007 []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission_File_Number_ 333-37504 ICON Income Fund Eight B L.P. (Exact name of registrant as specified in its charter) Delaware 13-4101114 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 100 Fifth Avenue, 4th Floor, New York, New York 10011-1505 (Address of principal executive offices) (Zip code) (212) 418-4700 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule12b-2 of the Exchange Act.Large accelerated filer []Accelerated filer[]Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [x] No Number of outstanding limited partnership units of the registrant on July 31, 2007 is 740,530. ICON Income Fund Eight B L.P. Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at June 30, 2007 (unaudited) and December 31, 2006 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 (unaudited) 2 Condensed Consolidated Statement of Changes in Partners’ Equity for the Year Ended December 31, 2006 and the Three and Six Months Ended June 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. General Partner’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A.Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Balance Sheets ASSETS June 30, 2007 December 31, (unaudited) 2006 Cash and cash equivalents $ 848,177 $ 888,290 Investments in finance leases: Minimum rents receivable 9,422,017 67,973 Initial direct costs, net 109,990 - Unearned income (2,045,683 ) (306 ) Net investments in finance leases 7,486,324 67,667 Investments in operating leases: Equipment, at cost 85,255,087 111,987,930 Accumulated depreciation (25,432,751 ) (43,018,821 ) Net investments in operating leases 59,822,336 68,969,109 Investments in joint ventures 3,525,186 4,315,573 Equipment held for sale - 140,400 Other assets, net 1,401,096 4,396,322 Total assets $ 73,083,119 $ 78,777,361 LIABILITIES AND PARTNERS' EQUITY Liabilities: Notes payable - non-recourse $ 47,934,933 $ 52,572,875 Revolving line of credit 6,755,000 3,125,000 Deferred rental income 189,485 138,021 Accounts payable and other liabilities 642,852 2,166,028 Due to General Partner and affiliates 141,278 - Minority interest - 498,287 Total liabilities 55,663,548 58,500,211 Commitments and contingencies Partners' equity: General Partner (474,898 ) (446,575 ) Limited Partners (740,530 and 741,530 units outstanding, respectively, $100 per unit original issue price) 17,894,469 20,723,725 Total partners' equity 17,419,571 20,277,150 Total liabilities and partners' equity $ 73,083,119 $ 78,777,361 See accompanying notes to condensed consolidated financial statements. 1 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue: Rental income $ 1,812,232 $ 4,038,662 $ 5,332,017 $ 8,183,025 Finance income 260,783 39,503 260,783 104,081 Loss from investments in joint ventures (78,492 ) (790,549 ) (158,099 ) (994,408 ) Net gain (loss) on sales of equipment 318,060 466,992 (621,012 ) 446,313 Interest and other income 51,738 3,012 66,730 71,328 Total revenue 2,364,321 3,757,620 4,880,419 7,810,339 Expenses: Depreciation and amortization 1,034,406 2,798,977 2,621,240 5,259,692 Interest 932,000 888,822 1,727,972 1,742,569 Maintenance expense - 277,698 - 1,152,698 Management fees - General Partner - 55,545 - 410,842 Administrative expense reimbursements - General Partner - 27,101 - 161,980 General and administrative 36,084 153,422 267,226 346,050 Minority interest 76,997 27,058 100,178 52,442 Total expenses 2,079,487 4,228,623 4,716,616 9,126,273 Net income (loss) $ 284,834 $ (471,003 ) $ 163,803 $ (1,315,934 ) Net income (loss) allocable to: Limited Partners $ 281,986 $ (466,293 ) $ 162,165 $ (1,302,775 ) General Partner 2,848 (4,710 ) 1,638 (13,159 ) $ 284,834 $ (471,003 ) $ 163,803 $ (1,315,934 ) Weighted average number of limited partnership units outstanding 741,365 741,656 741,447 741,973 Net income (loss) per weighted average limited partnership unit outstanding $ 0.38 $ (0.63 ) $ 0.22 $ (1.76 ) See accompanying notes to condensed consolidated financial statements. 2 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statement of Changes in Partners' Equity Year Ended December 31, 2006 and for the Three and Six Months Ended June 30, 2007 (unaudited) Limited Partnership Total Units Limited General Partners' Outstanding Partners' Partner Equity Balance, January 1, 2006 742,830 $ 27,317,628 $ (380,487 ) $ 26,937,141 Limited partnership units redeemed (1,300 ) (51,135 ) - (51,135 ) Cash distributions to partners - (5,934,486 ) (59,944 ) (5,994,430 ) Net loss - (608,282 ) (6,144 ) (614,426 ) Balance, December 31, 2006 741,530 20,723,725 (446,575 ) 20,277,150 Cash distributions to partners - (1,483,061 ) (14,980 ) (1,498,041 ) Net loss - (119,821 ) (1,210 ) (121,031 ) Balance, March 31, 2007 741,530 19,120,843 (462,765 ) 18,658,078 Limited partnership units redeemed (1,000 ) (25,298 ) - (25,298 ) Cash distributions to partners - (1,483,062 ) (14,981 ) (1,498,043 ) Net income - 281,986 2,848 284,834 Balance, June 30, 2007 740,530 $ 17,894,469 $ (474,898 ) $ 17,419,571 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, (unaudited) 2007 2006 Cash flows from operating activities: Net income (loss) $ 163,803 $ (1,315,934 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Rental income paid directly to lenders by lessees (4,888,924 ) (6,799,919 ) Finance income (260,783 ) (104,081 ) Net loss (gain) on sales of equipment 621,012 (446,313 ) Loss from investments in joint ventures 158,099 994,408 Depreciation and amortization 2,621,240 5,259,692 Interest expense on non-recourse financing paid directly to lenders by lessees 1,543,099 1,716,818 Minority interest 100,178 52,442 Changes in operating assets and liabilities: Collection of principal - non-financed receivables 696,108 427,504 Due from/to General Partner and affiliates 141,278 119,937 Other assets 192,435 (66,563 ) Deferred rental income 51,464 (42,845 ) Accounts payable and other liabilities (174,934 ) 1,224,645 Net cash provided by operating activities 964,075 1,019,791 Cash flows from investing activities: Distributions received from joint ventures 633,828 - Proceeds from sales of equipment and sales advances received 6,176,402 835,569 Purchase of equipment (7,754,746 ) - Net cash (used in) provided by investing activities (944,516 ) 835,569 Cash flows from financing activities: Cash distributions to partners (2,996,084 ) (2,989,058 ) Proceeds from revolving line of credit 3,630,000 1,795,000 Distributions to minority interest injoint venture (668,290 ) (219,127 ) Cash paid for redemption of limited partnership units (25,298 ) (51,135 ) Net cashused in financing activities (59,672 ) (1,464,320 ) Net (decrease) increase in cash and cash equivalents (40,113 ) 391,040 Cash and cash equivalents, beginning of the period 888,290 964,730 Cash and cash equivalents, end of the period $ 848,177 $ 1,355,770 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, (unaudited) 2007 2006 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 184,873 $ 25,267 Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid directly to lenders by lessees $ 6,181,041 $ 8,052,371 Escrow utilized to pay non-recourse debt $ - $ 281,868 Transfer of equipment from operating lease to direct finance lease $ 7,743,990 $ 403,565 Payment of maintenance overhaul costs $ 1,546,000 $ - See accompanying notes to condensed consolidated financial statements. 5 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (1) Basis of Presentation and Consolidation The accompanying condensed consolidated financial statements of ICON Income Fund Eight B L.P. (the “Partnership”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Form 10-Q.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of the General Partner, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in the Partnership’s 2006 Annual Report on Form 10-K.The results for the interim period are not necessarily indicative of the results for the full year. The condensed consolidated financial statements include the accounts of the Partnership and its majority owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. The Partnership accounts for its non-controlling interests in joint ventures where the Partnership has influence on financial and operational matters, generally greater than 5% butless than 50% ownership interest, under the equity method of accounting.In such cases, the Partnership’s original investments are recorded at cost and adjusted for its share of earnings, losses and distributions.The Partnership accounts for investments in joint ventures where the Partnership has virtually no influence over financial and operational matters using the cost method of accounting. In such cases, the Partnership’s original investments are recorded at cost and any distributions received are recorded as revenue.All of the Partnership’s investments in joint ventures are subject to its impairment review policies. In joint ventures where the Partnership’s interest is majority owned, the financial condition and results of operations of the joint venture are consolidated.Minority interest represents the minority owner's proportionate share of its equity in the joint venture.The minority interest is adjusted for the minority owner's share of the earnings, losses and distributions of the joint venture. (2) Organization The Partnership was formed on February 7, 2000 as a Delaware limited partnership.The Partnership is engaged in one business segment, the business of acquiring equipment subject to lease and, to a lesser degree, acquiring ownership rights to items of leased equipment at lease expiration.The Partnership will continue until December 31, 2017, unless terminated sooner. The General Partnerwas a Connecticut corporation.Effective June 1, 2007, the General Partner was reincorporated as a Delaware corporation.The General Partner manages and controls the business affairs of the Partnership, including, but not limited to, the equipment leases and financing transactions that the Partnership enters into pursuant to the terms of the Partnership’s limited partnership agreement (the “LP Agreement”).Additionally, the General Partner has a 1% interest in the profits, losses, cash distributions and liquidation proceeds of the Partnership. 6 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (2) Organization - continued The Partnership invested most of the net proceeds from its offering in items of equipment that were subject to a lease.After the net offering proceeds were invested, additional investments were made with the cash generated from the Partnership’s initial investments to the extent that cash was not needed for expenses, reserves and distributions to partners. The investment in additional equipment in this manner is called "reinvestment.” The Partnership’s reinvestment period ended and the Partnership commenced its liquidation period on June 17, 2007. During the liquidation period, the Partnership is distributing substantially all distributable cash from operations and equipment sales to the limited partners and will continue the orderly termination of its operations and affairs. The Partnership will not invest in any additional finance or lease transactions during the liquidation period. Partners’ capital accounts are increased for their initial capital contribution plus their proportionate share of earnings and decreased by their proportionate share of losses and distributions. Profits, losses, cash distributions and liquidation proceeds are allocated 99% to the limitedpartners and 1% to the General Partner until each limited partner has received cash distributions and liquidation proceeds sufficient to reduce their adjusted capital contribution account to zero and have received, in addition, other distributions and allocations that provide an 8% per annum cumulative return on their outstanding adjusted capital contribution account.After such time, distributions will be allocated 90% to the limitedpartners and 10% to the General Partner. (3) Use of Estimates The preparation of financial statements in conformity with GAAP requires the General Partner to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates primarily include the allowance for doubtful accounts,depreciation and amortization, residual values and impairments.Actual results could differ from those estimates. Reclassifications Certain reclassifications have been made to the accompanying condensed consolidated financial statements in prior periods to conform to the current period presentation. (4) Investments in Finance Leases On December 31, 2006 the Partnership had an investment in finance leases consisting of 120 Noritsu Optical/Digital photo processing mini-labs subject to lease with K-Mart Corporation (“K-Mart”). The leases were scheduled to expire on various dates through April 2008. On February 9, 2007, the Partnership sold all of the remaining equipment previously on lease to K-Mart for approximately $254,000 and recognized a gain on the sale of the equipment of approximately $111,000. 7 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (4) Investments in Finance Leases - continued During March 2007, the Partnership purchased state-of-the-art telecommunications equipment from various vendors totaling approximately $7,858,000, which is being leased to Global Crossing Telecommunications, Inc. (“Global Crossing”) effective April 1, 2007.The lease expires on March 31, 2011. Monthly rent is approximately $209,000, payable in advance on the first business day of each month.An initial direct cost in legal fees of approximately $124,000 was incurred as part of the purchase. (5) Investments in Operating Leases Investments in operating leases consist of the following at June 30, 2007 and at December 31, 2006: June 30, 2007(unaudited) December 31, 2006 Aircraft and aircraft related equipment $ 83,455,910 $ 107,935,824 Material handling, telecommunication, over the road rolling stock, manufacturing and computer equipment 1,799,177 4,052,106 85,255,087 111,987,930 Accumulated depreciation (25,432,751 ) (43,018,821 ) $ 59,822,336 $ 68,969,109 ICON Aircraft 47820 LLC (“Aircraft 47820”) was a joint venture between the Partnership and ICON Income Fund Nine, LLC (“Fund Nine”), an entity also managed by the General Partner, formed for the purpose of acquiring an investment in a McDonnell Douglas DC-10-30F aircraft and two spare engines (the “Aircraft and engines”) on lease to Federal Express Corporation (“FedEx”) that was scheduled to expire on March 31, 2007. On March 30, 2007, Aircraft 47820 sold the Aircraft and engines to FedEx for $5,475,000 and a loss on the sale of the Aircraft of approximately $1,025,000 was recognized. The final lease payment was paid to the lender, satisfying all remaining debt obligations. (6) Joint Ventures ICON Aircraft 46835 LLC ICON Aircraft 46835 LLC (“Aircraft 46835”) was a joint venture between the Partnership and Fund Nine, formed for the purpose of acquiring an investment in a McDonnell Douglas DC-10-30F Aircraft (the “Aircraft”) on lease with FedEx that was scheduled to expire on March 31, 2007. On March 30, 2007, Aircraft 46835 sold the Aircraft to FedEx for $4,260,000 and a loss on the sale of the Aircraft of approximately $640,000 was recognized. The final lease payment was paid to the lender, satisfying all remaining debt obligations. 8 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (6) Joint Ventures - continued ICON SPK 2023-A, LLC ICON SPK 2023-A, LLC (“SPK”) was a joint venture between the Partnership and Fund Nine, whose ownership interests were 74.87% and 25.13%, respectively. During the three months ended June 30, 2007, SPK sold all of its remaining equipment to a third party for total sales proceeds of approximately $348,000.A total gain on sales of approximately $264,000 was recognized by SPK. ICON Cheyenne, LLC ICON Cheyenne, LLC (“Cheyenne”) was a joint venture among the Partnership, ICON Cash Flow Partners L.P. Seven and ICON Income Fund Eight A L.P., which are entities also managed by the General Partner that had ownership interests of 97.73%, 1.27%, and 1.00%, respectively. During the three months ended June 30, 2007, Cheyenne sold all of its remaining equipment to a third party for total sales proceeds of approximately $111,000.A total gain on sale of approximately $110,000 was recognized by Cheyenne. (7) Notes Payable - Non-Recourse The Partnership’s non-recourse notes payable is paid directly to the lender by the lessee and accrues interest at 6.1095% per year. The outstanding balance of the non-recourse debt at June 30, 2007 was $47,934,933. The Partnership had another non-recourse note payable in connection with Aircraft 47820 which was also paid directly to the lender by the lessee. The note payable accrued interest at 4.035%. The final lease payment of approximately $2,900,000 was paid to the lender of the non-recourse debt upon the sale of the Aircraft and engines (see Note 5), satisfying all remaining debt obligations. (8) Revolving Loan Facility - Recourse On August 31, 2005, the Partnership, together with certain of its affiliates (entities sponsored and organized by the General Partner), Fund Nine, ICON Income Fund Ten, LLC, and ICON Leasing Fund Eleven, LLC (collectively, the "Borrowers") entered into a Commercial Loan Agreement (the "Loan Agreement"), with California Bank & Trust (the “Lender”). The Loan Agreement provides for a revolving line of credit of up to $17,000,000 pursuant to a senior secured revolving loan facility (the "Facility") which is secured by all assets of the Borrowers not subject to a first priority lien, as defined in the Loan Agreement. Each of the Borrowers is jointly and severally liable for all amounts borrowed under the Facility. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain lease agreements in which the Borrowers have a beneficial interest. As part of the Loan Agreement, the Borrowers are required to comply with certain financial covenants, including, a minimum debt coverage ratio, a tangible net worth covenant, a leverage ratio and a minimum liquidity covenant. The Borrowers are in compliance with these covenants at June 30, 2007. The Loan Agreement prohibits the Borrowers from declaring or paying any distribution to investors if such a payment would cause the Borrowers to become non-compliant with the financial covenants in the Loan Agreement. 9 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (8) Revolving Loan Facility – Recourse - continued In addition, on August 31, 2005, the Borrowers entered into a Contribution Agreement (the “Contribution Agreement”), pursuant to which the Borrowers have agreed to certain restrictions on the amounts and terms of their respective borrowings under the Facility in order to minimize the risk that a Borrower would be unable to repay its portion of the outstanding obligations under the Facility at any time. These restrictions include, but are not limited to, borrowing in excess of the lesser of (a) an amount each Borrower could reasonably expect to repay in one year from its projected cash flow, or (b) the greater of (i) the borrowing base, as defined in the Loan Agreement, as applied to such Borrower and (ii) 50% of the net worth of such Borrower. The Contribution Agreement also provides that, in the event a Borrower pays an amount under the Contribution Agreement in excess of its share of the total obligations under the Facility, whether by reason of an event of default or otherwise, the other Borrowers will immediately make a contribution payment to such Borrower in such amount that the aggregate amount paid by each Borrower reflects its allocable share of the aggregate obligations under the Facility. The Borrowers' obligations to each other under the Contribution Agreement are collateralized by a subordinate lien on the assets of each Borrower. The Borrowers are in compliance with the Contribution Agreement at June 30, 2007 and no amounts are due to or payable by the Partnership under the Contribution Agreement. On December 26, 2006, the Borrowers entered into a Loan Modification Agreement (the “Loan Modification”) to the Loan Agreement. The changes to the Loan Agreement are an extension of the Facility from August 31, 2007 to September 30, 2008 and the lowering of (i) the interest rate for advances under the Facility from the Lender’s prime rate plus 0.25% to the Lender’s prime rate and (ii) the interest rate on the five separate advances that are permitted to be made under the Facility at the rate at which United States dollar deposits can be acquired by the Lender in the London Interbank Eurocurrency Market (the “LIBOR Rate”) plus 2.75% per year to the LIBOR Rate plus 2.5% per year. In addition, pursuant to the terms of the loan modification, the Borrowers no longer have to maintain a cash reserve. The interest rate at June 30, 2007 was 8.25%. On June 20, 2007, the Loan Agreement, the Contribution Agreement and the Loan Modification were modified so that ICON Leasing Fund Twelve, LLC (“Fund Twelve”), an entity also managed by the General Partner, became a permitted borrower. Although Fund Twelve does not have any outstanding borrowings under the Facility, as a result of its entry into the Loan Modification, it is jointly and severally liable for the outstanding balance. AtJune 30, 2007, the Partnership had $6,755,000 outstanding under the Facility, which represents the entire amount outstanding for all Borrowers. (9) Transactions with Related Parties Prior to May 1, 2006 and in accordance with the terms of the LP agreement, the Partnership paid the General Partner (i) management fees ranging from 1% to 7% based on a percentage of the rentals received either directly by the Partnership or through joint ventures and (ii) acquisition fees through the reinvestment period of 3%, based on the gross value of the Partnership’s acquisition transactions.In addition, the General Partner was reimbursed for administrative expenses incurred in connection with the Partnership’s operations. 10 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (9) Transactions with Related Parties - continued The General Partner performs certain services relating to the management of the Partnership’s equipment leasing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaison with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by the General Partner and necessary to the Partnership’s operations. These costs include the General Partner’s legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to the Partnership based upon the percentage of time such personnel dedicate to the Partnership.
